GUY, J.
The defendant appeals from an order denying his motion to vacate an order which directed that an execution issue out of the Municipal Court against the earnings, wages, and salary of the defendant.
[1] The plaintiff moves for an order dismissing the appeal, upon the ground that the order is not appealable. The notice of motion is not accompanied by any affidavit. Consequently the notice is not based upon any statement of facts to enable the court to determine the motion without resort to the record, and the motion must therefore be dismissed.
[2] An examination of the record discloses that the order is not appealable, and therefore the appeal must be dismissed.
Motion and appeal dismissed, without costs to either party. All concur.